IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 10 WM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
WILLIAM RAUCH,                :
                              :
               Petitioner     :


                                        ORDER



PER CURIAM

      AND NOW, this 20th day of February, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was negligent,

Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal.       See

Pa.R.Crim.P. 122(B). Counsel is DIRECTED to file the already-prepared Petition for

Allowance of Appeal within five days.